Mr. Justice Currey delivered the following dissenting opinion, in which Mr. Justice Rhodes concurred :
The Court instructed the jury as follows: “ The jury in assessing the damages are not at liberty to take into consideration the difference in the value of the currency of the country, but will find a verdict without reference thereto except so far as testified to by witnesses and admitted to go to you as testimony in the case.”
This instruction assumes that at the time of the trial there was a difference in the value of the several kinds of money of the country;' and the instruction is in effect that the jury could take into consideration the difference as far as and to the extent specified or indicated by the witnesses in their testimony. The testimony of several pdtnesses was given which was in exact agreement, and was in substance -that the services for which the action was brought were, if estimated in United States notes, made lawful money and a legal tender in the payment of debts by Act of Congress, of the value of one thousand dollars;, or, if estimated in gold coin of the United States, of the value of five hundred dollars. Thus the instruction was *281that the jury could consider and determine that one of the kinds of money mentioned was worth just double the other, and that they could, according to such estimate and determination, render their verdict.
We are of the opinion the instruction was erroneous and that the judgment should be reversed.